Appeal by the defendant from a judgment of the Supreme Court, Queens County (Curci, J.), rendered September 10, 1987, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the crime of criminal possession of a weapon in the third degree is not a lesser included offense of criminal possession of a weapon in the second degree (see, People v Mabry, 151 AD2d 507). Accordingly, the Supreme Court did not err in refusing the defendant’s request that it submit that charge to the jury. We have examined the defendant’s remaining argument, i.e., that the sentence was excessive, and find it to be without merit (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Kunzeman and Balletta, JJ., concur.